Citation Nr: 0808311	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  

2.  Entitlement to an initial compensable rating for service-
connected tinea cruris.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to PTSD.  

4.  Entitlement to service connection for obstructive sleep 
apnea, including as secondary to service-connected PTSD.  

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as secondary 
to claimed obstructive sleep apnea.  

6.  Entitlement to service connection for restless leg 
syndrome, including as secondary to claimed obstructive sleep 
apnea.

7.  Entitlement to service connection for flat feet.  

8.  Entitlement to service connection for a back disability.  

9.  Entitlement to service connection for a right leg 
disability.  

10.  Entitlement to service connection for a left leg 
disability, including as secondary to claimed back 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.  Service in combat in the Republic of Vietnam 
is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and September 2005, and January 
and June 2006 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the PTSD and tinea cruris rating 
questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized those issues as set forth on the title page.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is evidenced by mild 
symptomatology, including normal speech and thought process; 
no delusions, grandiosity, or paranoia; mildly constricted 
affect; no hallucinations; mood within normal range; intact 
memory; and no evidence of cognitive impairment.  

2.  The veteran's service-connected tinea cruris is evidenced 
by "extremely faint" and irregular reddened areas of the 
left inner thigh, representing from zero to five percent of 
the total body surface area.  

3.  The veteran does not have GERD that is related to his 
military service or PTSD.  

4.  The veteran does not have obstructive sleep apnea that is 
related to his military service or PTSD.  

5.  The veteran does not have peripheral neuropathy of the 
lower extremities that is related to his military service.  

6.  The veteran does not have restless leg syndrome that is 
related to his military service.

7.  The veteran does not have flat feet that are related to 
his military service.  

8.  The veteran does not have a back disability that is 
related to his military service.  

9.  The veteran does not have a right leg disability that is 
related to his military service.  

10.  The veteran does not have a left leg disability that is 
related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.130, Diagnostic Code 9411 (2007).  

2.  The criteria for a compensable rating for the veteran's 
tinea cruris have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 
(2007).  

3.  The veteran does not have GERD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).  

4.  The veteran does not have obstructive sleep apnea that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).  

5.  The veteran does not have peripheral neuropathy of the 
lower extremities that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).  

6.  The veteran does not have restless leg syndrome that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

7.  The veteran does not have flat feet that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  

8.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

9.  The veteran does not have a right leg disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

10.  The veteran does not have a left leg disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004, July and November 2005, and February and March 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the RO's subsequent actions.  Id.)  In any event, the Board 
finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Consequently, the Board does not find that 
the late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided statements of the case (SOCs) and multiple 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured multiple examinations in furtherance of 
his claims.  While the veteran was not afforded VA 
examinations in connection with his back and left leg service 
connection claims, the Board finds that none is necessary 
because there is no evidence establishing that a related 
event, injury, or disease occurred in service or that a 
chronic disability was manifested during an applicable 
presumptive period after service, and no credible indication 
that the current back disability or claimed left leg 
disability may be associated with the veteran's period of 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  VA has no duty to inform or assist that was unmet.  

II.  Rating Claims

A.  Background

The veteran has been service connected for PTSD, rated as 50 
percent disabling, and for tinea cruris, rated as 
noncompensably (zero percent) disabling.  The record shows 
that these are his only service-connected disabilities.  

The report of an April 2005 PTSD examination, conducted by a 
Board Certified psychiatrist, reported that the veteran 
reported that he had not had any psychiatric treatment or 
medications for PTSD.  The veteran reported that he had been 
married for 33 years, was active in his church, and was 
becoming active again in the Nebraska Vietnam Veterans' 
Association.  

He reported that he does not have to avoid thinking or 
talking about his combat experiences in Vietnam.  The veteran 
reported that he has some avoidance, and some loss of 
interest in things he used to enjoy; for example, he 
continues to hunt, but not as often as previously.  The 
examiner noted that these symptoms meet the DSM-IV "C" 
criteria, and he categorized them as being mild in intensity.  
The veteran reported having no difficulty in falling asleep, 
and having a stable sleep pattern.  He reported no problems 
with concentration, but described hypervigilance.  These 
symptoms were said to meet the "D" criteria, and be of mild 
intensity.  The examiner noted that the veteran has not had 
any psychiatric treatment for his PTSD.  

On examination, the veteran was found to be appropriately 
dressed and groomed.  He exhibited no bizarre behavior, sat 
quietly during the interview, and participated actively.  
There was some decrease in eye contact, but no evidence of 
hostility or defensiveness.  Speech was normal in tone and 
volume.  Thought process gave no indication of flight of 
ideas, no pressure of speech, and no looseness of 
association.  There were no delusions, grandiosity, or 
paranoia.  Affect was said to be mildly constricted and 
appropriate to content of thought.  Mood was within normal 
range.  There were no hallucinations.  The veteran was 
oriented as to time, person, place, and situation.  Sensorium 
was clear, and memory, both recent and remote, was intact 
except for names of men he served with in Vietnam.  There was 
no evidence of cognitive impairment, and the veteran showed 
no vegetative signs of major depression.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was chronic PTSD.  The Axis V 
(global assessment of functioning (GAF) score) report was 68, 
indicating what the examiner termed "some mild 
symptomatology."  The examiner also noted that there was no 
evidence that GERD was caused by PTSD, and he indicated that 
he had confirmed that opinion in consultation with other 
physician colleagues.  

The veteran claimed in his notice of disagreement (NOD) that 
he had essentially all of the symptoms indicative of a 70 
percent rating for PTSD.  The only medical evidence of record 
dealing with the veteran's PTSD is that contained in the 
April 2005 examination report.  

The veteran was also afforded a VA skin diseases examination 
given in April 2005.  The examiner noted that the veteran had 
a single tinea cruris-type infection in the groin in 1971, as 
documented in his SMRs.  The veteran reported to the examiner 
that he has skin rashes that recur every year in the 
wintertime, lasting about three months.  He reported that, 
though he had been treated by a private physician with a 
prescription medication of some sort some 20 years 
previously, he now treats the rashes with over-the-counter 
medications only, and had used only over-the-counter 
medications over the preceding 12-month period.  Otherwise, 
he has no other symptoms throughout the remainder of the 
year.  The veteran's main complaint was of irritation of the 
skin in and about the upper inner thighs.  

On examination, other than some "extremely faint" and 
irregular reddened areas of the left inner thigh that were 
not raised, there were no other lesions noted, and the 
veteran did not have any involvement of the crural areas.  
There was no scarring, disfigurement, acne, chloracne, 
alopecia, or hyperhidrosis noted.  The examiner noted that 
the affected areas were not exposed, and appeared to 
represent from zero to five percent of the total body surface 
area.  

In his NOD, the veteran averred that the examination report 
erroneously indicated that the rash only appears in the 
wintertime, that it also appears in the summertime, and that 
it affects more than five percent of his body area at the 
times it is present.  

Several subsequent treatment notes found no new rashes, no 
unhealed lesions, and no moles.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's PTSD and 
tinea cruris claims as claims for higher evaluations of 
original awards, effective from the date of award of service 
connection.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 10 percent rating is for 
consideration where there is occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

Here, though the RO awarded the veteran a 50 percent rating 
for his PTSD, the medical evidence of record is more 
indicative of the criteria established for a much lower 
rating.  In any event, the evidence does not warrant a rating 
any higher than the generous 50 percent rating already 
awarded.  This is so because there is no evidence showing 
that any of the criteria required for award of a 70 percent 
rating are met.  There is no evidence of deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

The Board acknowledges the veteran's contentions, expressed 
in his NOD, that he has multiple symptoms that warrant award 
of a 70 percent disability rating for his PTSD.  However, 
while the veteran is qualified as a layperson to testify as 
to the symptoms he experiences, the Board is not convinced 
that the veteran's assertions accurately represent his 
current degree of disability.  First, these assertions are at 
odds with the findings of the examiner, who reported none of 
the symptoms the veteran avers in his NOD.  Moreover, the 
evidence that the veteran has been married for more than 30 
years, and that he has ongoing interpersonal relations with 
friends with whom he hunts, with his church congregants, and 
with a veterans organization belies his contention that he is 
unable to establish and maintain effective relationships.  
There is also no evidence that the veteran has ever sought 
treatment for his PTSD.  It appears to the Board to be highly 
unlikely that an individual who has suicidal ideation, 
obsessional ritualistic behavior, and the other claimed 
symptoms would not have sought out or required professional 
treatment.  In short, the veteran's assertions are not 
consistent with the other evidence of record.  A higher 
rating is not warranted.

Turning to the veteran's tinea cruris claim, the Board notes 
that this disability is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, dermatitis or eczema.  Under Diagnostic 
Code 7806, a non-compensable rating is for application when 
less than 5 percent of the entire body or less than 5 percent 
of exposed area is affected, and no more than topical therapy 
is required during the past 12-month period.  A 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed area is affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required for a total duration of 
less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  

Here, the examination in April 2005 found only some 
"extremely faint" and irregular reddened areas of the left 
inner thigh that were not raised.  There were no other 
lesions, and the veteran did not have any involvement of the 
crural areas.  There was no scarring, disfigurement, acne, 
chloracne, alopecia, or hyperhidrosis noted.  The examiner 
noted that the affected areas were not exposed, and appeared 
to represent between zero to five percent of the total body 
surface area.  Moreover, as noted, subsequent treatment notes 
uniformly reported no new rashes and no unhealed lesions.  
Applying the medical evidence to the rating criteria, the 
Board finds that the currently awarded non-compensable rating 
is the appropriate award, and that a higher, 10 percent 
rating is not warranted.  The higher rating is not warranted 
because the affected area is between zero and five percent, 
not at least 5 percent as is required for the higher award.  
Moreover, there is no evidence of intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs having been required during a 12-month period.  As 
noted, the evidence shows that the veteran has used only 
over-the-counter medications for many years.  

The veteran's assertion that his rash requires treatment with 
a topical cream and that it is present in summer as well as 
winter does not establish facts necessary for a higher 
rating.  His assertion that the rash affects more than 5 
percent of his body area was not corroborated by the VA 
examiner.  The Board thus finds that a compensable rating for 
the veteran's tinea cruris is not warranted.  

III.  Service connection claims

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  For a showing of chronic disease in 
service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Several claims made by the veteran include allegations that 
disability has been caused or aggravated by service-connected 
disability.  Disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
recent change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

A. GERD

The veteran's SMRs are of record and they show no treatment 
for any gastrointestinal complaint.  The veteran did not 
report any history of any disease or disability whatsoever in 
the report of medical history provided by him at the time of 
his separation examination in January 1972, and the 
examination report found no abnormalities at all.  

The report of a privately administered endoscopy undergone in 
March 2004 revealed that the veteran had a small hiatal 
hernia and Grade IV esophagitis.  The veteran was afforded an 
examination of the esophagus and for hiatal hernia in April 
2005.  The examiner noted the aforementioned endoscopy.  The 
veteran reported that he had had reflux symptoms for at least 
three years, with belching and burping after almost every 
meal.  He denied dysphagia.  He reported pyrosis weekly, 
occurring sometimes on its own, and sometimes with spicy food 
or onions.  He denied hematemesis or melena, as well as 
regurgitation, nausea, or vomiting.  He reported taking 
Prevacid daily, which reportedly helped.  The veteran 
reported that he worked as a supervisor for a railroad, and 
that he did not miss work because of his esophageal issues.  
He reported recurrences of his symptoms about three times a 
month.  

The examiner opined that it did not appear to him that the 
veteran's acid reflux was related to his PTSD.  The examiner 
opined that, even if the veteran did not have PTSD, he would 
still have GERD, and that it did not appear that the 
veteran's GERD symptoms had been increased due to the PTSD.  

The veteran submitted an unattributed article apparently 
downloaded from the World Wide Web that opines that stress is 
associated with worsening of GERD symptoms.  

Considering all of the evidence of record, the Board finds 
that service connection for the veteran's GERD is not 
warranted.  While there is credible evidence of a current 
disability, there is no evidence of any in-service occurrence 
or aggravation of any gastrointestinal disease.  Moreover, 
there is no credible medical evidence of a nexus between the 
current disability and any in-service disease or injury.  As 
noted in the previous section, the April 2005 PTSD examiner 
noted that there was no evidence that GERD was caused or 
worsened by PTSD, and he indicated that he had confirmed that 
opinion in consultation with his colleagues.  

The Board has considered the unattributed report submitted by 
the veteran, but finds that this report is not as probative 
because the article does not discuss the veteran's specific 
case and does not address PTSD, the only service-connected 
disability that could reasonably be related to stress.  The 
VA examiner specifically reviewed the veteran's case and 
provided an opinion as to the specifics of this case, which 
the article does not do.  The Board therefore finds the 
specific opinion to be of greater probative value.

The only other evidence of record suggesting an etiological 
connection between the veteran's GERD and his military 
service or to a service-connected disability is the veteran's 
own opinion.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of his GERD.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own assertions as to the 
etiology of his GERD have no probative value.  

B.  Sleep apnea

The veteran's SMRs show no complaint or treatment related to 
a sleep disorder.  As noted, the veteran did not report a 
history of any disease or disability at the time of his 
separation examination in January 1972.  The record indicates 
that the veteran was diagnosed with obstructive sleep apnea 
in 2004, more than thirty years after leaving military 
service.  A May 2004 polysomnography report diagnosed 
obstructive sleep apnea.  The report also noted that the 
veteran had what was described as periodic limb movement 
disorder, though it was noted that this might not be an 
accurate diagnosis because the veteran had said his foot was 
hurting that day.  

In support of the veteran's claim, he has submitted an 
article, apparently downloaded from the World Wide Web, 
titled PTSD Research at the Minneapolis VAMC.  That article 
indicated that PTSD cases show, inter alia, that mild to 
significant sleep apnea is frequent among PTSD cases.  

The veteran was afforded a respiratory diseases and 
miscellaneous examination in August 2005.  The examiner noted 
the veteran's 2004 diagnosis of obstructive sleep apnea, the 
veteran's reports of being tired all the time, and that the 
veteran reported no history of any trauma to the respiratory 
system.  When questioned by the examiner, the veteran did not 
suggest any connection between PTSD and his sleep apnea.  

After review of the veteran's records, and his interview and 
examination, the examiner opined that it was less likely as 
not that the veteran's sleep apnea was caused by or a result 
of his PTSD.  The examiner noted that there was no supporting 
medical literature that indicates that PTSD causes sleep 
apnea.  The examiner concluded that there was simply no 
anatomical or physiologic reason that a mental health 
disorder (PTSD) would give rise to the findings of a 
documented diagnosis of sleep apnea.  

Thus, while there is medical evidence that the veteran has a 
current obstructive sleep apnea disability, there is no 
evidence that the veteran suffered any related disease or 
disability in service, and there is no medical evidence of a 
nexus between sleep apnea and either the veteran's military 
service or his service-connected PTSD.  

The Board has taken into consideration the article submitted 
by the veteran, but finds that it is not as probative.  
First, the Board notes that this study, which appears to be 
only an executive summary of the authors' analysis, with no 
indication of any peer review, was specifically related only 
to former prisoners of war (POWs).  It quotes other studies 
that indicate high rates of PTSD within the former POW 
population.  While the article states that mild to 
significant sleep apnea is frequent among PTSD sufferers, it 
does not conclude that PTSD causes or makes worse obstructive 
sleep apnea, nor does it compare the reported incidence of 
obstructive sleep apnea amongst this limited population with 
the incidence of obstructive sleep apnea in the general 
population.  

Again, the Board finds that, as a layperson, the veteran is 
not qualified to render competent medical opinion as to the 
etiology of his obstructive sleep apnea.  Espiritu, supra.  
Consequently, the veteran's own assertions as to the etiology 
of his obstructive sleep apnea have no probative value.

C.  Peripheral neuropathy and restless leg syndrome

The veteran claims that he has peripheral neuropathy of the 
lower extremities and restless leg syndrome that are 
secondary to his obstructive sleep apnea.  Again, the 
veteran's SMRs, including the report of the separation 
examination, contain no evidence of any complaint or 
treatment related to these claims.  

The veteran was afforded a peripheral neuropathy examination 
in April 2005.  The veteran reported to the examiner that his 
complaint was related to periodic limb movements in both 
lower extremities that were related to his obstructive sleep 
apnea.  He reported that he had not received any treatment 
for these mild, nightly symptoms.  

The examiner noted that he had been asked to provide an 
opinion as to whether it is at least as likely as not that 
the veteran's service-incurred exposure to Agent Orange 
resulted in his claimed peripheral neuropathy.  In response 
to this question, the examiner noted that his examination 
revealed that the veteran does not have a peripheral 
neuropathy, or a neuropathy at all.  The examiner concluded 
that, based on the sleep apnea studies of the preceding year, 
what the veteran described as leg twitching appears to be the 
periodic leg movement that is secondary to his sleep apnea.  

Thus, while there is evidence of a current "disability," 
leg twitching described as periodic leg movement secondary to 
the veteran's sleep apnea-but not peripheral neuropathy or 
restless leg syndrome-there is no evidence of any related 
in-service injury or disease, and there is no medical 
evidence of a nexus between the veteran's military service 
and either of these claimed disabilities.  To the contrary, 
the medical evidence is that the veteran does not have a 
neuropathy, and that his leg twitching is related to his non-
service-connected obstructive sleep apnea.  Moreover, because 
the veteran is not service connected for obstructive sleep 
apnea, service connection for peripheral neuropathy of the 
lower extremities and for restless leg syndrome, both claimed 
as secondary to obstructive sleep apnea, is denied on that 
basis as well.  

D.  Flat feet

The veteran's entrance examination noted that he had pes 
planus (flat feet) on entry into military service.  The 
veteran's SMRs show no complaint or treatment related to this 
preexisting disability.  As noted, the veteran's separation 
examination showed no complaints or abnormal findings of any 
kind.  

The veteran was afforded a VA foot examination in April 2005.  
The examiner noted that the veteran had pes planus on entry 
into service.  The veteran reported to the examiner that he 
had no foot issue while on active duty, but that over the 
preceding five years he had had right foot pains, especially 
over the big toe.  He denied any related injuries, and could 
not tell the examiner whether or not his feet had ever 
worsened over time.  

Examination revealed that the veteran had bilateral pes 
planus, left greater than right.  However, based on the 
veteran's own statement that he had had no problems with his 
feet during service, the examiner opined that it was less 
likely as not that the veteran's flat feet were aggravated by 
his military service.  

Here, there is medical evidence of a current disability, 
bilateral pes planus.  However, the record clearly shows that 
this disability was present at the time of the veteran's 
entry into military service.  The issue thus becomes:  
whether the veteran's preexisting flat feet disability was 
aggravated by his military service.  The Board concludes that 
it was not.  As noted, the veteran's SMRs contain no evidence 
of complaint or treatment related to the veteran's flat feet.  
No disability was found at separation.  Moreover, the veteran 
even told the VA examiner that he had no foot issue while on 
active duty, and could not even tell the examiner whether his 
feet had actually worsened over time.  Finally, without 
evidence of aggravation of this preexisting disability, there 
can be no medical evidence of a nexus.  Cf. Savage v. Gober, 
10 Vet. App. 488, 495 (1997) (without evidence of in-service 
injury, by definition there can be no causal nexus between an 
in-service injury and a current disability).  

In sum, service connection for flat feet is denied because 
the preponderance of the evidence shows that this disability 
pre-existed service and was not aggravated thereby.  



E.  Back and right leg

The veteran's SMRs, including his entrance and separation 
examinations and the veteran's accompanying reports of 
medical history, show no complaint or treatment related to a 
back or right leg disability.  

A September 2005 note from chiropractor F.R. noted that he 
had treated the veteran from December 2001 through August 
2003 for what was diagnosed at the time as degenerative disc 
disease of L5-S1, based on x-ray examination.  The veteran 
also complained of numbness going down the back of the left 
leg.  

An April 2005 letter from J.B., M.D., to the veteran's 
attorney, stated that the veteran was being seen for 
evaluation of his back for VA purposes.  Dr. J.B. reported 
that the veteran had a long history of right hip pain and 
pain radiating down his leg that had become more consistent 
as time went on.  It was noted that the pain had been treated 
with ibuprofen, which had helped, but that the pain had 
seemed to have worsened recently.  Dr. J.B., noted that the 
back pain and pain down the leg dated back to the time the 
veteran spent in the military.  Dr. J.B. opined that the 
veteran's preexisting flat feet had led to some premature 
degeneration in the low back and hip, that his condition was 
most likely related to the time he spent in the military, and 
that he was sure that the veteran's degenerative back disease 
was greatly accelerated by the veteran's infantry service in 
combination with his pes planus.  In a letter dated in August 
2005, Dr. J.B. stated that he had reviewed the veteran's 
SMRs, and that that did not change his opinion.  

The report of a June 2005 MRI of the lumbar spine found mild 
spinal stenosis at L3-L4, moderate spinal stenosis at L4-L5 
due to generalized disc bulge as well as prominent facet and 
ligamentum flavum hypertrophy, and a focal protrusion on the 
left at L5-S1.  

Also of record is a September 2005 private examination report 
from the Great Plains Regional Medical Center, done on 
referral from Dr. J.B.  The veteran's chief complaint was 
back and left leg pain.  The examination report noted that 
the veteran reported a "several year" history of 
intermittent lower back pain, but denied any specific history 
of any antecedent injury or trauma.  After examination, the 
veteran was diagnosed with lumbar intervertebral disk 
disorder without myelopathy, lumbar central spinal canal 
stenosis, and left lower extremity radiculopathy.  This 
report did not address the etiology of the diagnosed 
disabilities, nor did it address any involvement of the right 
hip or leg.  

An October 2005 consultation report from the Nebraska 
Neurosurgery and Spine Clinic noted the veteran's low back 
pain with radiation down the left lower extremity "which 
started about a month ago."  Prior to that, the report 
stated, the veteran "had a history of low back pain about 
three or four years ago."  This report indicated that severe 
weakness of the dorsiflexor of the left foot and radiation of 
pain into the left lower extremity had followed an epidural 
injection, but that the condition had improved, and, at the 
time of this examination, the veteran did not have any pain 
down either his left or his right lower extremity.  As 
regards past medical history, this report noted that the 
veteran had a tonsillectomy in 1957 and that he was 
hypertensive, but that he had no other medical problems.  
Based on review of an MRI of the lumbosacral spine, A.B., 
M.D., diagnosed a left L5-S1 disc herniation, which Dr. A.B. 
opined was the source of the veteran's current low back 
symptoms.  

Here, there is medical evidence of a current back disability, 
identified via MRI examination as a left L5-S1 disc 
herniation.  However, there is no medical evidence of a 
current right leg disability, and there is no medical 
evidence of any in-service incurrence or aggravation of a 
related injury or disease.  The Board has considered the 
nexus opinion offered by Dr. J.B. to the veteran's attorney 
that the veteran's preexisting flat feet had led to some 
premature degeneration in the low back and [right] hip, that 
his condition was most likely related to the time he spent in 
the military, and that he was sure that the veteran's 
degenerative back disease was greatly accelerated by the 
veteran's infantry service in combination with his pes 
planus.  However, the Board finds that this opinion, which 
was unsupported by any rationale, is not probative medical 
evidence of a nexus between the veteran's military service 
and his current back disability.  

First, as regards the implication that the veteran's pes 
planus caused his current back and right hip/leg 
disabilities, the Board notes that the veteran is not service 
connected for pes planus, and any disability attributed to 
his pes planus cannot be service connected on a secondary 
basis.  Moreover, Dr. J.B. has provided only an 
unsubstantiated opinion that the veteran's back disability is 
related to marching in service.  This bald assertion is not 
supported by any medical evidence of record.  The veteran's 
SMRs show no complaints or treatment related to disability, 
and Dr. J.B. cites no medical evidence of record in support 
of his conclusion.  

Finally, the Board notes the veteran's report to Dr. A.B. in 
October 2005 that he had a history of low back pain that only 
went back three or four years.  The Board also notes that Dr. 
J.B. attributes the veteran's "premature degeneration in the 
low back and hip" to the veteran's military service.  
However, Dr. A.B.'s diagnosis was a herniated disc at L5-S1, 
with no diagnosis of disc degeneration.  

In sum, while the evidence shows that the veteran has a 
current back disability, and complaints of a current right 
leg disability, there is no medical evidence of in-service 
incurrence or aggravation of any related injury or disease, 
and no credible medical evidence of a nexus between the 
current back disability and claimed right leg disability and 
the veteran's period of military service.  

F.  Left leg

The veteran's SMRs contain no evidence of complaint or 
treatment related to the left leg.  This disability claim is 
apparently related to the October 2005 consult report, noted 
above, that reported severe weakness of the dorsiflexor of 
the left foot and radiation of pain into the left lower 
extremity had followed an epidural injection.  That same 
report, however, noted that the condition had improved, and, 
at the time of this examination, the veteran did not have any 
pain down either his left or his right lower extremity.  
Thus, while the veteran had a complaint related to his left 
leg, the credible medical evidence of record indicates that 
this resulted from a recent epidural injection, and that, as 
of October 2005, the veteran no longer had pain in his left 
leg.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a current left leg 
disability.  There are no current treatment records showing 
complaints of, or treatment for, the claimed left leg 
disability, except for the facts noted above that a left leg 
complaint was related to an epidural injection, and that the 
complaint had resolved.  Absent medical evidence of a current 
left leg disability, the veteran's service connection claim 
must be denied.  Service connection on the basis of a 
disability secondary to a back disability must also be denied 
because of both the absence of a current disability, and 
because the veteran is not service connected for a back 
disability.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's claimed disabilities, captioned on the title and 
succeeding page, are not traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling, is denied.  

Entitlement to an initial compensable rating for service-
connected tinea cruris is denied.

Entitlement to service connection for gastroesophageal reflux 
disease is denied.  

Entitlement to service connection for obstructive sleep apnea 
is denied.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  

Entitlement to service connection for restless leg syndrome 
is denied.

Entitlement to service connection for flat feet is denied.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a left leg disability 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


